 

AMENDMENT NO. 3 TO LOAN AGREEMENT

AND RELATED NOTE

 

THIS AMENDMENT NO. 3 TO LOAN AGREEMENT AND RELATED NOTE (this “Amendment”) dated
as of November 29, 2013, is by and among HSL HOLDINGS INC., a Delaware
corporation (the “Borrower”), JUBILANT LIFE SCIENCES HOLDINGS, INC.
(the “Guarantor”), and JUBILANT CADISTA PHARMACEUTICALS INC., a Delaware
corporation (the “Lender”). Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the “Loan Agreement” (as defined
below).

 

WHEREAS, the Lender has extended an unsecured recourse loan to the Borrower in
the principal amount of Ten Million and 00/100 ($10,000,000) pursuant to a Loan
Agreement, dated as of November 23, 2011 (the “Original Loan Agreement”), which
loan agreement has previously been amended pursuant to Amendment No. 1 to Loan
Agreement and related Note, dated as of November 30, 2012, and Amendment No. 2
to Loan Agreement and related Note, dated as of January 30, 2013 (the “Original
Loan Agreement, as amended, the “Loan Agreement”); and

 

WHEREAS, the Borrower and the Lender have agreed, subject to the terms and
conditions hereof, to amend the Loan Agreement by (i) extending the Maturity
Date with respect to the Loan, from November 29, 2013 to November 28, 2014,
provided that Lender shall still have the right to demand payment from the
Borrower at any time of all or any part of the Loan by delivering to Borrower a
written demand for payment as currently set forth in the Loan Agreement and (ii)
providing for adjustments to the interest rate on the Loan under certain
circumstances; and

 

WHEREAS, the Guarantor intends by its signature hereof to acknowledge and
consent to such modification (notwithstanding that such consent is not legally
required for the obligations of the Guarantor to remain binding),

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Amendment to Loan Agreement. Upon effectiveness of this Amendment as set
forth in Section 3 below, the Loan Agreement shall be amended as follows:

 

(a) Section 2(i) is amended and restated to read in its entirety as follows:

 



-1-

 

 

“The outstanding principal amount of the Loan shall bear interest from the date
hereof until paid in full at a rate equal to five percent (5%) per annum;
provided, however, that the interest rate shall be reset effective as of
September 1, and March 1 (each such date, an “Interest Reset Date”), commencing
March 1,2014, so that such five percent (5%) per annum rate is increased by an
amount equal to the increase, if any, in the “Six Month Libor Rate” (as
hereinafter defined) on such Interest Reset Date, over the “Base Rate” (as
hereinafter defined). For purposes of this Agreement: the “Six Month Libor Rate”
for any particular day (“Measurement Date”) means the interest rate, equal to
the London Interbank Offered Rate for deposits in United States Dollars for a
period of six (6) months, as published in the Wall Street Journal on such date
(or if not so published, as determined as of the applicable Measurement Date on
any reasonable basis by Lender); the ‘Base Rate’ shall mean the Six Month Libor
Rate on August 15, 2013; and for purposes of determine the increase, if any, in
the interest rate above five percent (5%) per annum on any Interest Reset Date,
the Measurement Date for determining the Six Month Libor Rate on such Interest
Reset Date shall be two (2) business days preceding that Interest Reset Date.
Notwithstanding the foregoing or anything else to the contrary contained herein,
(A) the interest rate shall be reset on any such Interest Reset Date only to the
extent that there has been more than a one hundred basis point increase in the
Six Month Libor Rate on the applicable Measurement Date over the Base Rate, as
determined in accordance with the foregoing provision, and (B) under no
circumstances will the interest rate on the Loan or under the Note be more than
the maximum rate allowed by applicable law. All computations of interest and
fees made or called for under this Loan Agreement or the Note shall be
calculated on the basis of actual days elapsed over a 360 day year. For the
avoidance of doubt, and notwithstanding anything else to the contrary contained
in this Agreement, under no circumstances shall the interest rate on the
principal amount of the Loan ever be less than five percent (5%) per annum
regardless of any decrease in the Six Month Libor Rate as compare to the Base
Rate as determined on any Interest Reset Date;”

 

(b) The second sentence of Section 3 is deleted and replaced with the following:

 

“For purposes of this Agreement, the “Maturity Date” shall mean November 28,
2014, and if extended by Lender, shall mean the last business day of the sixth
calendar month commencing after the scheduled Maturity Date to which the last
such agreed to extension by Lender relates.”

 

2. References to Loan Agreement in Note All references to the “Loan Agreement”
in the Note shall mean the Loan Agreement as modified hereby

 

3. Conditions to Effectiveness. This Amendment shall be and become effective
when the Lender shall have received counterparts of this Amendment, which
collectively, shall have been duly executed on behalf of the Borrower and the
Guarantor.

 

4. Representations and Warranties.

 

(a) Borrower hereby represents and warrants to the Lender that:

 

(i) No default or Event of Default will exist after giving pro forma effect to
this Amendment and the transactions contemplated by and consented to in this
Amendment;

 

(ii) Giving effect to this Amendment, the representations and warranties set
forth in the Loan Agreement are, subject to the limitations set forth therein,
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date);

 

(iii) Each of the Guarantor and the Borrower has the organizational power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder and has taken all necessary organizational action to authorize the
execution, delivery and performance by it of this Amendment; and

 



-2-

 

 

(iv) Each of the Guarantor and the Borrower has duly executed and delivered this
Amendment, and this Amendment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms.

 

(b) The Guarantor hereby makes the same representations and warranties to
Lender, after giving effect to this Amendment as set forth in
Sections 4(a)(iii) and (iv) of this Amendment as if set forth herein mutatis
mutandis.

 

5. Amendment; No Implied Waiver. This Amendment shall be limited precisely as
written and shall not operate as a consent to any other action or inaction by
the Borrower or the Guarantor, or as a waiver or amendment of any right, power,
or remedy of the Lender under the Loan Agreement or the Note nor constitute a
consent to any action or inaction, or a waiver or amendment of any provision
contained in the Loan Agreement and the Note except as specifically provided
herein. Without limiting the generality of the foregoing, and for the avoidance
of doubt, nothing contained in this Amendment shall limit or be deemed to limit
Lender’s right to demand repayment of all or any portion of the outstanding
principal amount of the Loan, accrued and unpaid interest, together with
prepayment fees and other sums and expenses, pursuant to Section 3 of the Loan
Agreement, regardless of whether an Event of Default has occurred.

 

6. Reaffirmation of Borrower and Guarantors Obligations; Other Acknowledgement
and Consents. Each of the Borrower and the Guarantor hereby:

 

(a) Agrees that it is truly and justly indebted to the Lender for all of the
Borrower’s obligations under the Loan Agreement and the Note without defense,
offset or counterclaim of any kind whatsoever and reaffirms and admits the
validity and enforceability of the Loan Agreement, the Note and the Guaranty to
which it is a party;

 

(b) Consents to the execution and delivery of this Amendment by the Borrower and
the Guarantor and to the terms and conditions set forth herein and any other
waivers, consents or amendments which the Lender deems appropriate;

 

(c) Agrees to be bound by the terms and conditions of the Loan Agreement as
amended or modified by this Amendment;

 

(d) Acknowledges and agrees that all obligations of the Borrower under the Loan
Agreement, as amended and modified by this Amendment, are included in the
obligations guaranteed by the Guarantor pursuant to the Loan Agreement; and

 

(e) Notwithstanding any prior disregard of any of the terms of the Loan
Agreement or the Note, agrees that the terms of the Loan Agreement and Note
shall be strictly adhered to on and after the date hereof in accordance with the
terms hereof.

 

7. Further Assurances. The Borrower and the Guarantor will each execute such
additional documents as are reasonably requested by the Lender to reflect the
terms and conditions of this Amendment and will cause to be delivered such
agreements, certificates, and other documents as are reasonably required by the
Lender.

 

8. Counterparts/Telecopy This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be original and all of
which shall constitute together but one and the same agreement. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

 



-3-

 

 

9. Governing Law. This Amendment shall be deemed to be a contract made under and
governed by the laws of the State of Delaware, without giving effect to conflict
of laws principles.

 

10. Survival. All warranties, representations and covenants made by Borrower and
the Guarantor herein, or in any agreement referred to herein or in any
certificate, document or other instrument delivered by them or on their behalf
under this Amendment, shall be considered to have been relied upon by Lender.
All statements in any such certificate or other instrument shall constitute
warranties and representations by Borrower and Guarantor hereunder. All
warranties, representations, and covenants made by Borrower and Guarantor
hereunder or under any other agreement or instrument shall be deemed continuing
until the payment in full, in cash, and indefeasible satisfaction of all
liabilities and obligations of Borrower under the Loan Agreement and the Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-4-

 

 

IN WITNESS WHEREOF, the Borrower and the other parties listed below have caused
this Amendment to be duly executed as of the day and year first above written.

 

  BORROWER:         HSL HOLDINGS INC.,               By: /s/ Sitakant Chaudhury
    Sitakant Chaudhury, Secretary               GUARANTOR:         JUBILANT LIFE
SCIENCES HOLDINGS, INC.         By: /s/ Rahul Devnani     Rahul Devnani,
Treasurer               LENDER:         JUBILANT CADISTA PHARMACEUTICALS INC.  
            By: /s/ Kamal Mandan     Kamal Mandan, Chief Financial Officer

 

 

 

 

 

[Signature page to Amendment No. 3 to Loan Agreement]

 



-5-

